x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    BANK OF AMERICA
    ATTN: BCY DEPT
    PO BOX 982235
    EL PASO, TX 79998


    CHASE
    ATTN: BCY DEPT
    PO BOX 15298
    WILMINGTON, DE 19850


    INTERNAL REVENUE SERVICE
    PO BOX 7346
    PHILADELPHIA, PA 19101


    ORTHOPEDIC PHYSICIAN ASS.
    601 BROADWAY 6TH FLOOR
    SEATTLE, WA 98122


    PUGET SOUND ENERGY
    P.O. BOX 91269
    BELLEVUE, WA 98009


    SOUND LEGAL PARTNERS, PLLC
    C/O STEPHEN M SMITH
    6161 NE 175TH ST #205
    KENMORE, WA 98028


    US DEPARTMENT OF HOUSING
    909 FIRST AVE. SUITE 200
    SEATTLE, WA 98104
